Case 5:18-cr-00258-EJD Document 736-3 Filed 02/23/21 Page 1 of 3




  Exhibit 108
             Case 5:18-cr-00258-EJD Document 736-3 Filed 02/23/21 Page 2 of 3




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                               March 13, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

              Following up on your March 6, 2020 letter regarding FRE 404(B), we make the
following requests:

      1. Several categories of information you noticed (nos. 6, 8, 10, 11 and 22) state that you will
         offer testimony of journalists, and evidence relating to interactions with journalists. The
         productions we have received to date indicate that the government has only interviewed
         one journalist – Roger Parloff. Please confirm that Mr. Parloff is the only journalist you
         intend to call at trial. If the government has interviewed or communicated with other
         journalists, please produce the 302s of, and communications with, those journalists
         promptly.

      2. With respect to item #1 above, we also note that the government has only produced
         limited documents obtained from journalists or their employers (“journalist documents”).
         Please confirm that you have produced all of the journalist documents you have received.
         Please also provide copies of all communications you have had with journalists or their
         employers, including subpoenas issued to the journalists or their employers.
        Case 5:18-cr-00258-EJD Document 736-3 Filed 02/23/21 Page 3 of 3



Vanessa Baehr-Jones, Esq., et al.
March 13, 2020
Page 2

   3. Several categories of information you noticed (nos. 6, 10, 13 and 22) state that you will
      offer testimony of attorneys, and evidence relating to interactions with attorneys. The
      productions we have received to date indicate that the government has only interviewed
      four attorneys – Brad Arrington, Lisa Barclay, Daniel Mosley, and David Boies. Please
      confirm that these are the only lawyers you intend to call at trial. If the government has
      interviewed or communicated with other attorneys, please produce the 302s of, and
      communications with, those attorneys promptly.

   4. With respect to item #3 above, we also note that the government has only produced
      limited documents obtained directly from Theranos attorneys or their law firms
      (“attorney documents”). Please confirm that you have produced all of the attorney
      documents you have received. Please also provide copies of all communications you
      have had with attorneys or their law firms, including subpoenas issued to the attorneys or
      their firms.

   5. With respect to item number 20 in your notice, to our knowledge we have not received
      any 302s of witnesses you have spoken to on this issue. Please confirm that we are not
      missing any 302s. Nor do we believe we have received any communications or other
      information regarding interactions between the government and “former Theranos
      employees [or] representatives of the Theranos assignee” on this issue. Please promptly
      produce all such communications or related documents.


               We anticipate numerous additional requests relating to your notice will be
forthcoming, but given the amount of work that will be needed to address your voluminous
notice, we chose to proceed immediately on these matters. We would appreciate your prompt
response to these requests.

                                            Sincerely,




                                            Lance Wade
